NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        SEP 4 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



NATIONSTAR MORTGAGE LLC,                        No.   17-16868

      Plaintiff-counter-                        D.C. No.
      defendant-Appellee,                       2:15-cv-00583-RCJ-PAL

 v.
                                                MEMORANDUM*
SFR INVESTMENTS POOL 1, LLC,

      Defendant-counter-claimant-
      Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                          Submitted September 2, 2020**
                              Seattle, Washington

Before: HAWKINS and McKEOWN, Circuit Judges, and KENDALL, *** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Virginia M. Kendall, United States District Judge for
the Northern District of Illinois, sitting by designation.
      SFR Investments Pool 1, LLC appeals the district court’s adverse grant of

summary judgment. We have jurisdiction under 28 U.S.C. § 1291. We review the

grant of summary judgment de novo, see Sandoval v. County of Sonoma, 912 F.3d
509, 515 (9th Cir. 2018), and we vacate and remand.

      Nationstar Mortgage, LLC filed the underlying complaint seeking to establish

that its deed of trust on a particular real property in Nevada survived a homeowners

association foreclosure sale conducted pursuant to Chapter 116 of the Nevada

Revised Statutes. Relying on our decision in Bourne Valley Court Trust v. Wells

Fargo Bank, N.A., 832 F.3d 1154 (9th Cir. 2016), the district court granted judgment

in favor of Nationstar. As Nationstar concedes, the Nevada Supreme court has

rejected Bourne Valley’s interpretation of the statutory scheme, and Nationstar was

not entitled to judgment on the basis that the governing Nevada statute contained an

unconstitutional opt-in notice provision. See Bank of Am., N.A. v. Arlington W.

Twilight Homeowners Ass’n, 920 F.3d 620, 623–24 (9th Cir. 2019) (discussing SFR

Invs. Pool 1, LLC v. Bank of N.Y. Mellon, 422 P.3d 1248 (Nev. 2018)).

      Prior to issuing the final judgment relying on Bourne Valley, the district court

determined that there were several triable issues. We decline the parties’ requests to

affirm or reverse on alternative grounds and instead “exercise our power to remand”

to the district court for further proceedings. See Johnson v. Wells Fargo Home

Mortg., Inc., 635 F.3d 401, 408 (9th Cir. 2011).



                                          2                                    17-16868
SFR’s motion to take judicial notice (Docket Entry No. 49) is denied as moot.

Each party shall bear its own costs on appeal.

VACATED and REMANDED.




                                   3                                  17-16868